Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 1 of 14 PageID #: 998




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  STEVEN MADDEN, LTD.,

                        Plaintiff,

         V.
                                                      C.A. No. l 9-cv-1509-LPS
  ROTHY ' S, INC.,
                                                      JURY TRIAL DEMANDED
                        Defendant.




                              [PROPOSED] SCHEDULING ORDER

               ~~
        This~ day of May, 2020, the Court having consulted with the parties' attorneys and

 received a joint proposed scheduling order, and the parties having determined after discussion

 that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration;

         IT IS HEREBY ORDERED that:

         1.     Rule 26(a)(I) Initial Disclosures and £-Discovery Default Standard. Unless otherwise

 agreed to by the parties, the parties shall make their initial disclosures pursuant to Federal Rule of

 Civil Procedure 26(a)( l) within five (5) days of the date of this Order. If they have not already

 done so, the parties are to review the Court' s Default Standard for Discovery, Including

 Discovery     of    Electronically   Stored    Infonnation     ("ESI")    (which    1s   posted    at

  http://www.ded.uscourts.gov: see

 Other Resources, Default Standards for Discovery, and is incorporated herein by reference).

         2      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

 parties, and to amend or supplement the pleadings, shall be filed on or before November 30,
 202 0.


                                                  2
     Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 2 of 14 PageID #: 999




3.    Application to Court for Protective Order. Should counsel fmd it will be necessary to apply to the

      Court for a protective order specifying terms and conditions for the disclosure of confidential

      information, counsel should confer and attempt to reach an agreement on a proposed form of

      order and submit it to the Court within ten ( l 0) days from the date of this Order. Should counsel

      be unable to reach an agreement on a proposed form of order, counsel must follow the provisions

      of Paragraph 8(g) below.

              Any proposed protective order must include the following paragraph:

                     Other Proceedings. By entering this order and limiting the disclosure
                     of information in this case, the Court does not intend to preclude
                     another court from finding that information may be relevant and
                     subject to disclosure in another case. Any person or party subject to
                     this order who becomes subject to a motion to disclose another
                     party' s information designated "confidential" [the parties should list
                     any other level of designation, such as "highly confidential," which
                     may be provided for in the protective order] pursuant to this order
                     shall promptly notify that party of the motion so that the party may
                     have an opportunity to appear and be heard on whether that
                     information should be disclosed.
              4.     Papers Filed Under Seal. In accordance with section G of the Administrative

      Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

      document shall be filed electronically within seven (7) days of the filing of the sealed document.

              Should any party intend to request to seal or redact all or any portion of a transcript of a

      court proceeding (including a teleconference), such party should expressly note that intent at the start

      of the court proceeding. Should the party subsequently choose to make a request for sealing or

      redaction, it must, promptly after the completion of the transcript, file with the Court a motion for

      sealing/redaction, and include as attachments ( 1) a copy of the complete transcript highlighted so the

      Court can easily identify and read the text proposed to be sealed/redacted, and (2) a copy of the

      proposed redacted/sealed transcript. With their request, the party seeking redactions must

      demonstrate why there is good cause for the redactions and why disclosure of the redacted material

      would work a clearly defined and serious injury to the party seeking redaction.
                                                        3
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 3 of 14 PageID #: 1000




          5.      Courtesy Copies. Other than with respect to "discovery matters,"whichare governed

  by paragraph 8(g), and the final pretrial order, which is governed by paragraph 20, the parties shall

  provide to the Court two (2) courtesy copies of all briefs and one (l) courtesy copy of any other

  document filed in support of any briefs (i.e., appendices, exhibits, declarations, affidavits etc.). This

  provision also applies to papers filed under seal.

          6.      ADR Process. This matter is referred to a magistrate judge to explore the possibility

  of alternative dispute resolution.

          7.      Disclosures. Absent agreement among the parties, and approval of the Court:

                  a       By June 18, 2020, Defendant shall identify the accused product(s),

                  including accused methods and systems, and its damages model, as well as the

                  asserted patent(s) that the accused product(s) allegedly infringe(s). Defendant shall

                  also produce the file history for each asserted patent.

                  b.      By July 17, 2020, Plaintiff shall produce core technical documents related to

                  the accused product(s), sufficient to show how the accused product(s) work(s),

                  including but not limited to non-publicly available operation manuals, product

                  literature, schematics, and specifications. Plaintiff shall also produce sales figures

                  for the accused product(s).

                  c.      By September 2, 2020, Defendant shall produce an initial claim chart

                  relating each known accused product to the asserted claims each such product

                  allegedly infringes.

                  d       By October 16, 2020, Plaintiff shall produce its initial invalidity contentions

                  for each asserted claim, as well as the known related invalidating references.

                  e.      Thirty (30) days after the final supplementation identified in paragraph 16,

                          Defendant shall provide final infringement contentions.

                                                     4
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 4 of 14 PageID #: 1001




                     f      Forty-five (45) days after the final supplementation, Plaintiff shall provide

                            final invalidity contentions.

          8.     Discovery. Unless otherwise ordered by the Court, the limitations on discovery

  set forth in Local Rule 26. l shall be strictly observed.

                     a    Discovery Cut Off. All fact discovery in this case shall be initiated so that it will

                     be completed on or before June 21 , 2021 and all expert discovery in this case shall

                     be initiated so that it will be completed on or before October 15, 2021.


                     b.     Document Production. Document production shall be substantially complete

                     by February 8, 2021.

                     c      Requests for Admission. A maximum of twenty-five (25) requests for

                             admission (exclusive of Requests for Admission for authentication) are

                             permitted for each side.


                     d       Interrogatories.

                             1.      A    maximum of twenty-five (25)             interrogatories,   including

                                     contention interrogatories, are permitted for each side.

                             u.      The Court encourages the parties to serve and respond to contention

                                     interrogatories early in the case. In the absence of agreement among

                                     the parties, contention interrogatories, if filed, shall first be addressed

                                     by the party with the burden of proof. The adequacy of all

                                     interrogatory answers shall be judged by the level of detail each party

                                     provides; i.e., the more detail a party provides, the more detail a

                                     party shall receive.

                e.         Depositions.
                                                        5
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 5 of 14 PageID #: 1002




                  1.     Limitation on Hours for Deposition Discovery. Each side is limited to

                         a total of seventy (70) hours of taking testimony by deposition upon

                         oral examination for fact depositions, with an additional seven (7)

                         hours for each expert deposition.

                  11.    Location ofDepositions. Any party or representative (officer, director,

                         or managing agent) of a party filing a civil action in this district court

                         must ordinarily be required, upon request, to submit to a deposition at

                         a place designated within this district. Exceptions to this general rule

                         may be made by order of the Court. A defendant who becomes a

                         counterclaimant, cross-claimant, or third-party plaintiff shall be

                         considered as having filed an action in this Court for the purpose of

                         this provision.

            f     Disclosure of Expert Testimony.

                         i. Expert Reports. For the party who has the initial burden of proof on

                         the subject matter, the initial Federal Rule 26(a)(2) disclosure of

                         expert testimony is due on or before July 23, 2021. The

                         supplemental disclosure to contradict or rebut evidence on the same

                         matter identified by another party is due on or before September 6,

                         2021. Reply expert reports from the party with the initial burden of

                         proof are due on or before September 28, 2021 . No other expert

                         reports will be permitted without either the consent of all parties or

                         leave of the Court. Along with the submissions of the expert reports,

                         the parties shall advise of the dates and times of their experts'

                         availability for deposition.
                                            6
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 6 of 14 PageID #: 1003




                      ll.    Expert Report Supplementation. The parties agree they will

                             permit expert declarations to be filed in connection with motions

                             briefing (including case-dispositive motions), so long as those

                             declarations do not include additional arguments beyond the expert

                             opinions disclosed during discovery.

                      111.   Objections to Expert Testimony. To the extent any objection to expert

                             testimony is made pursuant to the principles announced in Daubert v.

                             Merrel/Dow Pharm., Inc., 509 U.S. 579 (1993), as incorporated in

                             Federal Rule of Evidence 702, it shall be made by motion no later than

                             the deadline for dispositive motions set forth herein, unless otherwise

                             ordered by the Court. Briefing on such motions is subject to the page

                             limits set out in connection with briefing of case dispositive motions.

            g         Discovery Matters and Disputes Relating to Protective Orders.

                      1.     Any discovery motion filed without first complying with the following

                             procedures will be denied without prejudice to renew pursuant to these

                             procedures.

                      u.     Should counsel find, after good faith efforts - including verbal

                             communication among Delaware and Lead Counsel for all parties to

                             the dispute - that they are unable to resolve a discovery matter or a

                             dispute relating to a protective order, the parties involved in the

                             discovery matter or protective order dispute shall submit a joint letter

                             in substantially the following form:

                Dear Judge Stark:

                       The parties in the above- referenced matter write to request
                the scheduling of a discovery teleconference.
                                                7
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 7 of 14 PageID #: 1004




                       The following attorneys, including at least one Delaware
                Counsel and at least one Lead Counsel per party, participated in a
                verbal meet-and-confer (in person and/or by telephone) on the
                following date(s):



                Delaware Counsel:
                                    ---------------
                Lead Counsel: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                        The disputes requiring judicial attention are listed below:
               [provide here a non-argumentative list of disputes requiring
               judicial attention]
                      111.    On a date to be set by separate order, generally not less than forty-

                              eight (48) hours prior to the conference, the party seeking relief shall

                              file with the Court a letter, not to exceed three (3) pages, outlining the

                              issues in dispute and its position on those issues. On a date to be set by

                              separate order, but generally not less than twenty-four (24) hours prior

                              to the conference, any party opposing the application for relief may

                              file a letter, not to exceed three (3) pages, outlining that party's

                              reasons for its opposition.

                        iv.     Each party shall submit two (2) courtesy copies of its discovery letter

                                and any attachments.

                        v.      Should the Court find further briefing necessary upon conclusion of

                                the telephone conference, the Court will order it. Alternatively, the

                                Court may choose to resolve the dispute prior to the telephone

                                conference and will, in that event, cancel the conference.

         9.     Motions to Amend.

                a       Any motion to amend (including a motion for leave to amend) a pleading shall

  NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter, not to

                                                  8
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 8 of 14 PageID #: 1005




  exceed three (3) pages, describing the basis for the requested relief, and shall attach the proposed

  amended pleading as well as a "blackline" comparison to the prior pleading.

                  b.     Within seven (7) days after the filing of a motion in compliance with this

  Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5) pages.

                 c.      Within three (3) days thereafter, the moving party may file a reply letter, not

  to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

  teleconference to address the motion to amend.

          10.    Motions to Strike.

                  a      Any motion to strike any pleading or other document shall NOT be

  accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed three

  (3) pages, describing the basis for the requested relief, and shall attach the document to be stricken.

                  b.     Within seven (7) days after the filing of a motion in compliance with this

  Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5) pages.

                 c.      Within three (3) days thereafter, the moving party may file a reply letter, not

  to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

  teleconference to address the motion to strike.

          11.    Tutorial Describing the Technology and Matters in Issue. The parties have agreed,

                 subject to the Court's approval, that no tutorial will be provided to the Court.

          12     Claim Construction Issue Identification. On November 9, 2020, the parties shall

  exchange a list of those claim term(s)/phrase(s) that they believe need construction and

  theirproposed claim construction of those term(s)/phrase(s) . This document will not be filed with

  the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

  Claim Construction Chart to be submitted on December 14, 2020. The parties' Joint Claim

  Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and

                                                    9
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 9 of 14 PageID #: 1006




  should include each party's proposed construction of the disputed claim language with citation(s)

  only to the intrinsic evidence in support of their respective proposed constructions. A copy of the

  patent(s) in issue as well as those portions of the intrinsic record relied upon shall be submitted with

  this Joint Claim Construction Chart. In this joint submission, the parties shall not provide argument.

            13. Claim Construction Briefing. The Defendant shall serve, but not file, its opening brief,

  not to exceed 20 pages on January 15, 2021. Plaintiff shall serve, but not file, its answering brief,

  not to exceed 30 pages, on February 16, 2021. The Defendant shall serve, but not file its reply

  brief, not to exceed 20 pages, on March 2, 2021. The Plaintiff shall serve, but not file, its sur-reply

  brief, not to exceed l O pages, on March 16, 2021. No later than March 23, 2021 , the parties shall

  file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled briefs into one

  brief, with their positions on each claim term in a sequential order, in substantially the form

  below.

           JOINT CLAIM CONSTRUCTION BRIEF

           I.      Agreed-upon Construction

           II.     Disputed Constructions

                   A. [Term l]

                       1. Defendant's Opening Position

                      2. Plaintiff's Answering Position

                      3. Defendant' s Reply Position

                      4. Plaintiff's Sur-Reply Position

                   B. [Term 2]


                       1. Defendant' s Opening Position

                      2. Plaintiff's Answering Position

                      3. Defendant's Reply Position
                                                     10
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 10 of 14 PageID #: 1007




                      4. Plaintiff's Sur-Reply Position

         Etc. The parties need not include any general summaries of the law relating to claim

  construction. If there are any materials that would be submitted in an appendix, the parties shall

  submit them in a Joint Appendix.

          14.     Hearing on Claim Construction. Beginning at ~ : DD °'-.m. on April,        d- C,    ,2021,
                  the

  Court will hear argument on claim construction. The parties shall notify the Court, by joint letter

  submission, no later than the date on which their answering claim construction briefs are due: (i)

  whether they request leave to present testimony at the hearing; and (ii) the amount of time they are

  requesting be allocated to them for the hearing.

          Provided that the parties comply with all portions of this Scheduling Order, and any other

  orders of the Court, the parties should anticipate that the Court will issue its claim construction order

  within sixty (60) days of the conclusion of the claim construction hearing. If the Court is unable to

  meet this goal, it will advise the parties no later than sixty (60) days after the conclusion of the claim

  construction hearing.

          15.     Interim Status Report. On January 22, 2021 , counsel shall submit a joint letter to

                  the Court with an interim report on the nature of the matters in issue and the

                  progress of discovery to date. Thereafter, if the Court deems it necessary, it will

                  schedule a status conference.

          16.     Supplementation. Absent agreement among the parties, and approval of the Court, no

  later than fifteen (15) days after the issuance of the Court' s claim construction order, the parties

  must finally supplement, inter alia, the identification of all accused products and of all invalidity

  references.


          17.     Case Dispositive Motions. All case dispositive motions, an opening brief, and
                                                     11
      Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 11 of 14 PageID #: 1008




        affidavits, if any, in support of the motion shall be served and filed on or before November 9,

        2021. Briefing will be presented pursuant to the Court' s Local Rules, as modified by th is Order.

                        a.      No early motions without leave. No case dispositive motion under Rule 56

        may be filed more than ten (10) days before the above date without leave of the Court.

                        b.      Page limits combined with Daubert motion page limits. Each party is

        permitted to file as many case dispositive motions as desired; provided, however, that each SIDE

        will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40 pages

        for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of the

        number of case dispositive motions that are filed. In the event that a party files, in addition to a case

        dispositive motion, a Daubert motion to exclude or preclude all or any portion of an expert's

        testimony, the total amount of pages permitted for all case dispositive and Daubert motions shall be

        increased to 50 pages for all opening briefs, 50 pages for all answering briefs, and 25 pages for all

        reply briefs for each SIDE. 1

                        c.      Hearing. The Court will hear argument on all pending case dispositive and

        Daubert motions on beginning at     j :00   °' .m . December d-..1   2021 . Subject to further order of

        the Court, each side will be allocated a total of forty-five (45) minutes to present its argument on

        all pending motions.

                18.     Applications by Motion. Except as otherwise specified herein, any application to the

        Court shall be by written motion filed with the Clerk. Any non-dispositive motion should contain the

        statement required by Local Rule 7.1. l.

19.     Pretrial Conference. On February ___~~--~ 2022, the Court will hold a pretrial conference

        in court with counsel beginning at   9:oo Cl.m.   Unless otherwise ordered by the Court, the parties

        should assume that filing the pretrial order satisfies the pretrial disclosure requirement of Federal

        Rule of Civil Procedure 26(a)(3) . The parties shall file with the Court the joint proposed final
                                                           12
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 12 of 14 PageID #: 1009




  pretrial order with the information required by the form of Revised Final Pretrial Order - Patent,

  which can be found on the Court's website (www.ded.uscourts.gov), one (1) week before the

  pretrial conference. Unless otherwise ordered by the Court, the parties shall comply with the

  timeframes set forth in Local Rule 16.3(d)(l)-(3) for the preparation of the joint proposed final

  pretrial order.

          The parties shall provide the Court two (2) courtesy copies of the joint proposed final pretrial

  order and all attachments.

          As noted in the Revised Final Pretrial Order - Patent, the parties shall include in their joint

  proposed final pretrial order, among other things:

                    a.     a request for a specific number of hours for their trial presentations, as well as

  a requested number of days, based on the assumption that in a typical jury trial day (in which there is

  not jury selection, jury instruction, or deliberations), there will be 5 'A to 6 Vi hours of trial time, and

  in a typical bench trial day there will be 6 to 7 hours of trial time;

                    b.     their position as to whether the Court should allow ob jections to efforts to

  impeach a witness with prior testimony, including objections based on lack of completeness and/or

  lack of inconsistency;

                    C.     their position as to whether the Court should rule at trial on objections to

  expert testimony as beyond the scope of prior expert disclosures, taking time from the parties ' trial

  presentation to argue and decide such objections, or defer ruling on all such objections unless

  renewed in writing following trial, subject to the proviso that a party prevailing on such a post-trial

  objection will be entitled to have all of its costs associated with a new trial paid for by the party that

  elicited the improper expert testimony at the earlier trial; and

                    d.     their position as to how to make motions for judgment as a matter of law,

  whether it be immediately at the appropriate point during trial or at a subsequent break, whether the

                                                      13
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 13 of 14 PageID #: 1010




  jury should be in or out of the courtroom, and whether such motions may be supplemented in

  writing.

             20    Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall be

  limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine request

  and any response shall contain the authorities relied upon; each in limine request may be supported

  by a maximum of three (3) pages ofargument and may be opposed by a maximum of three (3) pages

  of argument, and the side making the in limine request may add a maximum of one ( 1) additional

  page in reply in support of its request. If more than one party is supporting or opposing an in limine

  request, such support or opposition shall be combined in a single three (3) page submission (and, if

  the moving party, a single one (1) page reply), unless otherwise ordered by the Court. No separate

  briefing shall be submitted on in limine requests, unless otherwise permitted by the Court.

             21.   Jury Instructions. Voir Dire, and Special Verdict Forms. Where a case is to be tried

  to a jury, pursuant to Local Rules 4 7 and 51 the parties should file (i) proposed voir dire, (ii)

  preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three (3)

  business days before the final pretrial conference. This submission shall be accompanied by a

  courtesy copy containing electronic files of these documents, in WordPerfect or Microsoft Word

  format, which may be submitted by e-mail to Judge Stark's staff.
                                                            ~V"'f
          22.   Trial. This matter is scheduled for a l__da'l\rial beginning at 9:30 a.m. on

  Februaryi l2022, with the subsequent trial days beginning at 9:00 a.m. Until the case is

  submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will

  be timed, as counsel will be allocated a total number of hours in which to present their respective

  cases.

             23.   Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a jury

                                                    14
Case 1:19-cv-01509-LPS Document 36 Filed 05/21/20 Page 14 of 14 PageID #: 1011




  returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order to enter

  judgment on the verdict. At the same time, the parties shall submit a joint status report, indicating

  among other things how the case should proceed and listing any post-trial motions each party intends

  to file.




             24.   Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited to a

  maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply briefs

  relating to any post-trial motions filed by that side, no matter how many such motions are filed .




                                                      15
